DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/19/2022 has been entered. Claims 1-5 are currently pending. Applicant’s amendments to the claims have overcome the drawing objections and 35 USC 112 rejections previously set forth in the Non-Final Office Action mailed 06/20/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bily et al. (US 2015/0236415, hereby referred as Bily) in view of Foo (US 2018/0083364).
Regarding claim 1, Bily teaches the following:
an array antenna system (figures 4 and 9) capable of beam steering and impedance control, the array antenna system comprising: 
an active radiation layer (area below the plurality of “rectangular patches”, paragraph [0075], which are the same as element 405A, figure 4) including a plurality of unit cells (each area directly below each “patch” element, figures 4 and 9, paragraph [0075]) and a control circuit (“controller”, paragraphs [0076]-[0079]) to control properties of each unit cell from the plurality of unit cells, the plurality of unit cells including a first unit cell and a second unit cell (as shown in figure 9); 
a plurality of patch antennas (“rectangular patches”, paragraph [0075], which are the same as element 405A, figure 4) including a first patch antenna placed on the first unit cell and a second patch antenna placed on the second unit cell (as shown in figure 9); and 
a feed line (“Embodiments of the invention include an antenna design architecture that feeds the antenna from a central point with an excitation (feed wave) that spreads in a cylindrical or concentric manner outward from the feed point. The antenna works by arranging multiple cylindrically fed subaperture antennas (e.g., patch antennas) with the feed wave”, paragraph [0032], a feed line would be located at the center, as shown in figures 1-2 and 7-8) to feed waves for excitation of the plurality of patch antennas through the active radiation layer, 
wherein the first unit cell and the second unit cell each include a liquid crystal (“liquid crystal”, paragraph [0075]-[0081]) having a varying dielectric based on applied voltage (“adjusts the liquid crystal permittivity”, paragraph [0075]-[0081]);
wherein the control circuit applies a first voltage to the first unit cell such that the first unit cell emits a wave having a first radiation property, and beam steering and impedance control of the array antenna system is enabled by control of the active radiation layer (paragraphs [0075]-[0081]).
Bily does not teach wherein the control circuit applies a first voltage to the first unit cell such that the first unit cell emits a wave having a first radiation property, and the control circuit applies a second voltage to the second unit cell that is different from the first voltage such that the second unit cell emits a wave having a second radiation property that is different from the first radiation property.
Foo suggests the teachings of wherein the control circuit applies a first voltage to the first unit cell such that the first unit cell emits a wave having a first radiation property, and the control circuit applies a second voltage to the second unit cell that is different from the first voltage such that the second unit cell emits a wave having a second radiation property that is different from the first radiation property, and beam steering and impedance control of the array antenna system is enabled by control of the active radiation layer (“permitting a unique control voltage to be applied”, paragraph [0028], [0031], [0035]-[0036], [0043]-[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the control circuit of Bily so that it applies a first voltage to the first unit cell such that the first unit cell emits a wave having a first radiation property, and the control circuit applies a second voltage to the second unit cell that is different from the first voltage such that the second unit cell emits a wave having a second radiation property that is different from the first radiation property, and beam steering and impedance control of the array antenna system is enabled by control of the active radiation layer as suggested by the teachings of Foo so a reflection phase of an incident wave at the surface of the array antenna system can be controlled by individually varying the DC voltages applied to unit cells such that continuous beam steering of an EM wave can be achieved by individually regulating DC voltage distribution to the unit cells across the array antenna system (paragraph [0044]).

Regarding claim 2, the combination of Bily and Foo as referred in claim 1 teaches the following:
wherein the control circuit controls radiation properties of waves emitted by the plurality of unit cells including radiation amplitude and phase or controls the impedance by independently applying different voltages to the plurality of unit cells to change the dielectric constant of the liquid crystal (as explained in claim 1; Bily “which adjusts the liquid crystal permittivity to varying amounts, thereby detuning elements variably and causing some elements to radiate more than others”, paragraph [0075]-[0081]; Foo, “the resonant frequency of each unit cell 106 may be tuned individually and electronically by adjusting DC voltage at each cell 106. Because reflection phase is determined by the frequency of the incoming wave with respect to the resonance frequency, the metasurface 100 can be tuned to form a distributed 2D phase shifter”, paragraphs [0028], [0031], [0035]-[0036], [0043]-[0044], figure 9).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bily et al. (US 2015/0236415, hereby referred as Bily) in view of Foo (US 2018/0083364), and further in view of Wu et al. (US 2021/0210851, hereby referred as Wu).
Regarding claim 3, Bily as modified in claim 2 teaches the array antenna system but does not explicitly teach the following:
wherein as the dielectric constant of the liquid crystal changes, an effective wavelength of the respective patch antenna changes, and as the effective wavelength changes, the radiation amplitude and phase of the waves radiating in free space at a particular frequency change.
However Bily does teach as the dielectric constant of the liquid crystal changes the amplitude and phase of the waves radiating in free space at a particular frequency change (paragraphs [0079]-[0080]).
Bily also has a structure that is substantially identical to that of the claims, and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (please see MPEP 2112.01). Therefore, a prima facie case of either anticipation or obviousness of these claimed properties has been established.
Foo suggests the teachings of wherein as the dielectric constant of the liquid crystal changes, an effective wavelength of the respective patch antenna changes, and as the effective wavelength changes, the radiation amplitude and phase of the waves radiating in free space at a particular frequency change (paragraphs [0028], [0031], [0035]-[0036], [0043]-[0044], figure 9).
Wu suggests the teachings of wherein as the dielectric constant of the liquid crystal changes, an effective wavelength of the respective patch antenna changes (paragraph [0079]), and as the effective wavelength changes, the radiation amplitude and phase of the waves radiating in free space at a particular frequency change (paragraph [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have as the dielectric constant of the liquid crystal of Bily changes an effective wavelength of the respective patch antenna changes, and as the effective wavelength changes, the radiation amplitude and phase of the waves radiating in free space at a particular frequency change as suggested by the similar structure of Bily, and as suggested by the teachings of Wu and Foo as adjusting the dielectric constants can be used to adjust the resonant characteristics of the plurality of antennas which can be used control the beam steering of the array antenna system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bily et al. (US 2015/0236415, hereby referred as Bily) in view of Foo (US 2018/0083364), and further in view of West (US 10950927).
Regarding claim 4, the combination of Bily and Foo as referred in claim 2 teaches the array antenna system but does not explicitly teach the following:
wherein the liquid crystal has an increasing dielectric constant with increasing applied voltage.
However Bily does state that wherein the liquid crystal has a changing dielectric constant with the increasing applied voltage (“which adjusts the liquid crystal permittivity to varying amounts”, paragraph [0075]-[0081]).
Foo also teaches wherein the liquid crystal has a changing dielectric constant with the increasing applied voltage (“the effective dielectric constant of a unit cell 106 may be independently tuned by changing electrostatic voltage between microstrip patches 120 and 122 of the unit cell 106.”, paragraphs [0028], [0031], [0035]-[0036], [0043]-[0044])
West suggests the teachings of wherein the liquid crystal has an increasing dielectric constant with increasing applied voltage (column 6, lines 20-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the liquid crystal of the combination of Bily and Foo to have an increasing dielectric constant with increasing applied voltage as suggested by the teachings of Bily, Foo, and West as using a liquid crystal that increases its dielectric constant with an increasing voltage is known in the art, and it can be used to provide certain desired dielectric constant properties which may be beneficial to the beam steering and performance of the array antenna system. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bily et al. (US 2015/0236415, hereby referred as Bily) in view of Foo (US 2018/0083364), and further in view of Jakoby et al. (US 2014/0266897, hereby referred as Jakoby).
Regarding claim 5, the combination of Bily and Foo as referred in claim 1 teaches the array antenna system but does not explicitly teach the following:
wherein each of the plurality of unit cells is tens of µm to hundreds of µm in height.
Jakoby suggests the teachings of wherein each of the plurality of unit cells is tens of µm to hundreds of µm in height (paragraph [0070] and [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each of the plurality of unit cells of the combination of Bily and Foo to be tens of µm to hundreds of µm in height as suggested by the teachings of Jakoby as different heights can be used to reduce metallic losses (paragraph [0070]), and since in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fang et al. (US 2021/0265713), Suzuki et al. (US 2021/0408681), Jakoby et al. (US 2014/0266897, Okita (US 2022/0037785), and Medhipour et al. (US 11322843), and some of the other cited references all teach a similar structure of having a patch antenna with an active radiation layer having a liquid crystal. Foo could also be the main reference with Bily being the secondary to teach amended claim 1. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845